internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------------ -------------- ------------------------- ---------------------- ------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc corp b04 plr-126335-12 date december legend parent subsidiaries parent official date a date b dear ----------- ------------------------------------------ ------------------------ --------------------------------------------------------------- ------------------------ ----------------------------- ------------------------ -------------------- ------------------------------------------------------------------ --------------------------- --------------------------- this letter responds to a letter dated date requesting an extension of time under sec_301_9100-1 et seq of the procedure and administration regulations to file an election in particular parent is requesting an extension of time to file a statement under sec_1_337_d_-2 of the income_tax regulations the election additional information was submitted in letters dated september and date the material information submitted for consideration is summarized below plr-126335-12 parent was the common parent of a consolidated_group the parent consolidated_group subsidiaries were direct wholly-owned subsidiaries of parent and members of the parent consolidated_group on date a parent sold all its stock in subsidiaries to purchaser parent recognized a loss on the sales for which parent has represented that none of the loss is disallowed or deferred under sec_267 parent has also represented that it is not seeking to alter a return position for which a penalty has been or could be imposed under sec_6662 an election under sec_1_337_d_-2 to deduct the loss recognized on the sale of subsidiaries’ stock was required to be filed with or as part of the parent consolidated group's return for the taxable_year ended date b however for various reasons the election was not filed after the due_date for the election it was discovered that the election had not been filed subsequently this request was submitted sec_1_337_d_-2 provides a general_rule that no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1_337_d_-2 provides that a disposition means any event in which gain_or_loss is recognized in whole or in part sec_1_337_d_-2 provides that loss is not disallowed under sec_1_337_d_-2 a to the extent the taxpayer establishes that the loss is not attributable to the recognition of built-in_gain on the disposition of an asset including stock and securities sec_1_337_d_-2 provides that sec_1_337_d_-2 applies with respect to stock of a subsidiary only if a separate statement entitled sec_1_337_d_-2 statement is included with the return in accordance with sec_1_337_d_-2 sec_1_337_d_-2 provides that the statement required under sec_1 d - c must be included with or as part of the taxpayer's return for the year of the disposition in general sec_1_337_d_-2 applies with respect to dispositions on or after date and before date under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the plr-126335-12 commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 the time for filing the election is fixed by the regulations ie sec_1_337_d_-2 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for parent to file the election provided parent establishes to the satisfaction of the commissioner that it acted reasonably and in good_faith that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and that granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent and parent official explain the circumstances that resulted in the failure to timely file the election the information establishes that parent reasonably relied on a qualified_tax professional who failed to make or advise parent to make the election and that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service see sec_301_9100-3 and v based on the facts and information submitted including the affidavits submitted and the representations made we conclude that parent has established that it acted reasonably and in good_faith in failing to timely file the election that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and that granting relief will not prejudice the interests of the government accordingly provided the parent consolidated_group qualifies substantively to file the election we grant an extension of time under sec_301_9100-3 until sixty days from the date on this letter for parent to file the election the above extension of time is conditioned on the parent consolidated group’s tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money we express no opinion as to the parent consolidated group’s tax_liability for the years involved a determination thereof will be made by the director’s office upon audit of the federal_income_tax returns involved further we express no opinion as to the federal_income_tax effect if any if it is determined that the parent consolidated group’s tax_liability is lower sec_301 c except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or plr-126335-12 referenced in this letter in particular we express no opinion with respect to whether parent qualifies substantively to make the election in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the internal_revenue_code or regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election any penalties and interest that would otherwise be applicable continue to apply this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _ken cohen_________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
